Name: 2012/435/EU: Council Decision of 24Ã July 2012 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the introduction or increase of export duties on raw materials
 Type: Decision
 Subject Matter: international affairs;  international trade;  European construction;  Europe;  taxation
 Date Published: 2012-07-27

 27.7.2012 EN Official Journal of the European Union L 200/2 COUNCIL DECISION of 24 July 2012 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the introduction or increase of export duties on raw materials (2012/435/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2012/108/EU (1), the Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the introduction or increase of export duties on raw materials (the Agreement), was signed on 16 December 2011, subject to its conclusion. (2) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement in the form of an Exchange of Letters between the European Union and the Russian Federation relating to the introduction or increase of export duties on raw materials is hereby approved on behalf of the Union (2). Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to make the notification provided for in the Agreement in order to express the consent of the Union to be bound by the Agreement (3). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 July 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 57, 29.2.2012, p. 52. (2) The Agreement has been published in OJ L 57, 29.2.2012, p. 53, together with the decision on signing. (3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.